         Case 3:18-mc-80132-JSC Document 89 Filed 11/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                          NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION
12
   In re Ex Parte Application of                  Case No.: 3:18-mc-80132-JSC
13 PALANTIR TECHNOLOGIES INC.,
                                                  [PROPOSED] ORDER GRANTING
14         Applicant,                             ADMINISTRATIVE MOTION TO STAY
15 For an Order Pursuant to 28 U.S.C. § 1782 to
   Obtain Discovery from MARC L.
16 ABRAMOWITZ for Use in Foreign
   Proceedings.
17

18

19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER                                           CASE NO.: 3:18-MC-80132-JSC
         Case 3:18-mc-80132-JSC Document 89 Filed 11/20/20 Page 2 of 2



 1                                      [PROPOSED] ORDER
 2         Having considered Marc L. Abramowitz’s (“Mr. Abramowitz”) Administrative Motion to
 3 Stay the November 10, 2020 Order of the Magistrate Judge pending resolution of Mr.

 4 Abramowitz’s Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge (the

 5 “Motion to Stay”), IT IS HEREBY ORDERED.

 6         Mr. Abramowitz’s Motion to Stay is GRANTED. The Magistrate Judge’s Order of
 7 November 10, 2020 (Dkt. 86) is STAYED pending the Court’s ruling on Abramowitz’s Motion for

 8 Relief from Nondispositive Pretrial Order of Magistrate Judge.                S DISTRICT
                                                                              ATE           C
                                                                             T




                                                                                                O
 9         IT IS SO ORDERED.




                                                                         S




                                                                                                 U
                                                                    ED




                                                                                                  RT
                                                                                           ERED




                                                                UNIT
                                                                                O ORD
10                                                                       IT IS S




                                                                                                        R NIA
             November 20, 2020
     Dated: ________________________                    _____________________________________
                                                                                         Hamilto
                                                                                                n
11                                                                             hyllis J.




                                                                    NO
                                                                       Judge P
                                                        United States District      Court Judge




                                                                                                        FO
                                                                    RT




                                                                                                    LI
12                                                                       ER




                                                                     H




                                                                                                A
                                                                              N                     C
                                                                                                F
                                                                                  D IS T IC T O
                                                                                        R
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  -1-
     [PROPOSED] ORDER                                                    CASE NO.: 3:18-MC-80132-JSC
